DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“a first force application structure configured to…” recited in claim 1;
“an end-effector configured to…” recited in claims 1, 7 and 11-13; 
“a second force application structure configured to…” recited in claim 1; 
“a pressure foot configured to…” recited in claim 2;
“a pressure foot surface configured to…” recited in claim 3;
“a first force regulating structure…” recited in claim 6; 
“a rotation assembly configured to…” recited in claim 8; 
“a second force regulating structure configured to…” recited in claim 10;
“a coupler configured to…” recited in claim 12; and 
“a drive structure configured to…” recited in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, 13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spishnak et al. (US 2015/0003927 A1).
Regarding claim 1, Spishnak et al. disclose an end effector assembly for drilling a plurality of spaced-apart holes in a part, the end effector assembly comprising: a first force application structure (Fig. 1, elements 27-31) configured to selectively and mechanically apply a first force to a surface (Fig. 7, element 72) of the part (paragraph 0032); an end effector (Figs. 1-4, element 10, 32-33 and/or 45; paragraph 0024, 0033, 0038) configured to: (i) selectively transition the first force application structure between a retracted state, in which the first force application structure is spaced-apart from the surface of the part, and an extended state, in which the first force application structure applies the first force to the surface of the part (Fig. 10, step 116 and 118; paragraph 0046); and (ii) selectively extend a drill bit (Fig. 2, element 50) into the part and subsequently retract the drill bit from the part, while the first force application structure is in the extended state, to drill at least one of the plurality of spaced-apart holes (Fig. 10, step 134; paragraph 0033, 0046); and a second force application structure (Figs. 1-3 and 6-9, element 14) configured to continuously apply a second force to the surface of the part while the first force application structure is in the retracted state and as the end effector assembly transitions, along the surface of the part, from a first predetermined location to a second predetermined location (paragraphs 0026-0030).
Regarding claim 2, Spishnak et al. disclose the end effector assembly as applied to claim 1 above, wherein the first force application structure includes a pressure foot (Fig. 1, element 29 and/or 31) configured to press against the surface of the part when the first force application structure is in the extended state (paragraph 0032).
Regarding claim 3, Spishnak et al. disclose the end effector assembly as applied to claim 2 above, wherein the pressure foot includes a pressure foot surface (Figs. 1-2, element 31) configured to contact the surface of the part (paragraph 0032).
Regarding claim 6, Spishnak et al. disclose the end effector assembly as applied to claim 1 above, wherein the first force application structure includes a first force regulating structure configured to selectively regulate a magnitude of the first force (Fig. 1, element 30; paragraph 0032, “air cylinder” is equivalent to applicant’s disclosed pneumatic actuator).
Regarding claim 7, Spishnak et al. disclose the end effector assembly as applied to claim 1 above, wherein the end effector includes an end effector actuator (Figs. 1-2, element 30 and/or 34) configured to at least one of: (i) selectively transition the first force application structure between the retracted state and the extended state (Figs. 1-2, element 30; Fig. 10, step 116; paragraph 0032 and 0046); and (ii) selectively extend the drill bit into the part and subsequently retract the drill bit from the part (Figs. 1-2, element 34; Fig. 10, step 134; paragraph 0034 and 0046).
Regarding claim 8, Spishnak et al. disclose the end effector assembly as applied to claim 1 above, wherein the second force application structure includes a rotation assembly configured to roll along the surface of the part (Figs. 1-3, element 14) and also to apply the second force to the surface of the part while the end effector assembly transitions from the first predetermined location to the second predetermined location (Fig. 10, step 110; paragraph 0026-0027 and 0045).
Regarding claim 9, Spishnak et al. disclose the end effector assembly as applied to claim 1 above, the second force application structure includes a pair of rollers (Figs. 1-3, element 14) positioned on opposed sides of the first force application structure (see Figs. 1-2), and further wherein the pair of rollers is configured to rotate about a roller axis (Fig. 1, element 14C) that is perpendicular, or at least substantially perpendicular, to a bit longitudinal axis of the drill bit (paragraph 0026-0028).
Regarding claim 10, Spishnak et al. disclose the end effector assembly as applied to claim 1 above, wherein the second force application structure includes a second force regulating structure (Fig. 1, element 18) configured to selectively regulate a magnitude of the second force (paragraph 0030).
Regarding claim 13, Spishnak et al. disclose the end effector assembly as applied to claim 1 above, wherein the end effector assembly further includes a drive structure configured to selectively rotate the drill bit about a bit longitudinal axis (Fig. 1, element 40A; paragraph 0033).
Regarding claim 16, Spishnak et al. disclose a method of utilizing an end effector assembly to drill a plurality of spaced-apart holes in a part, the method comprising: selectively applying a first force (Fig. 10, steps 116, 118), with a first force application structure (Figs. 1-2, element 27-31) of the end effector assembly (Figs. 1-3, element 10), to a surface (Fig. 7, element 72) of the part at a first predetermined location (Fig. 10, step 110; paragraph 0032, 0045-0046); during the selectively applying the first force, selectively extending a drill bit (Fig. 2 and 7-9, element 50) of the end effector assembly into the part and subsequently retracting the drill bit from the part to drill a first spaced-apart hole in the part (Fig. 10, step 134; paragraph 0033 and 0046); subsequent to the retracting, ceasing application of the first force to the surface of the part (inherent); applying a second force, with a second force application structure (Figs. 1-3, element 14, 18) of the end effector assembly, to the surface of the part (Fig. 10, step 110; paragraph 0026-0030, 0045); and during the applying the second force and subsequent to the ceasing application of the first force, transitioning the end effector assembly, along the surface of the part, from the first predetermined location to a second predetermined location (Fig. 10, steps 108-114 and 138; paragraph 0024, 0045-0046).
Regarding claim 17, Spishnak et al. teach the method wherein the applying the first force includes pressing a skin of the part against a frame of the part, and further wherein the selectively extending and subsequently retracting includes drilling the first spaced-apart hole in both the skin of the part and the frame of the part (paragraph 0002, 0046).
Regarding claim 18, Spishnak et al. disclose the method as applied to claim 16 above, wherein the applying the second force includes applying the second force with a rotation assembly (Fig. 1, element 18) of the second force application structure (paragraph 0030).
Regarding claim 19, Spishnak et al. teach the method as applied to claim 16 above, wherein the applying the second force includes pressing a skin of the part against a frame of the part (paragraph 0002).
Regarding claim 20, Spishnak et al. disclose the method as applied to claim 16 above, wherein the method further includes repeating the selectively applying the first force, the selectively extending the drill bit, the subsequently retracting the drill bit, the ceasing application of the first force, the applying the second force, and the transitioning the end effector assembly a plurality of times to drill the plurality of spaced-apart holes in the part (Fig. 10, steps 108-138; paragraphs 0045-0046).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spishnak et al. (US 2015/0003927 A1) in view of Clark et al. (US 5,848,859 A1).
Regarding claim 4, Spishnak et al. teach the end effector assembly as applied to claim 3 above. Spishnak et al. are silent regarding the pressure foot surface defining an aperture, and further wherein the drill bit extends through the aperture when the end effector assembly drills the at least one of the plurality of spaced-apart holes.

Regarding claim 5, Spishnak et al. teach the end effector assembly as applied to claim 1 above. Spishnak et al. are silent regarding the first force application structure surrounds at least 80% of a transverse cross-section of the drill bit.
Clark et al. teach a pressure foot surface defining an aperture; and further wherein a drill bit extends through the aperture to drill holes, the aperture completely surrounding the transverse cross section of the drill bit (column 4, lines 4-46). It would have been obvious to a person having ordinary skill in the art to replace the pressure foot taught by Spishnak et al. with the pressure foot taught by Clark et al. Substitution of the pressure foot taught by Spishnak et al. with the pressure foot taught by Clark et al. would have been obvious because such substitution would have been well within the level of skill of the person having ordinary skill in the art and because such substitution would have yielded predictable results. The predictable results including: the first force application structure surrounding at least 80% of a transverse cross section of the drill bit. 
14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spishnak et al. (US 2015/0003927 A1) in view of Troy et al. (US 2015/0226369 A1).
Regarding claim 14, Spishnak et al. teach the end effector assembly as applied to claim 1 above. Spishnak et al. are silent regarding a robotic arm extending between a first end and a second end; a base structure operatively attached to the first end; and an end effector assembly operatively attached to the second end.
Troy et al. teach a robotic arm (Fig. 1, element 20) extending between a first end (Fig. 1, element 20a) and a second end (Fig. 1, element 20f); a base structure (Fig. 1, element 8) operatively attached to the first end (paragraph 0036); and an end effector assembly operatively attached to the second end (paragraph 0035-0042). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well known technique taught by Troy et al. to the prior art assembly taught by Spishnak et al. Application of the well known technique taught by Troy et al. to the prior art assembly taught by Spishnak et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: a robotic arm extending between a first end and a second end; a base structure operatively attached to the first end and the end effector assembly of claim 1 operatively attached to the second end.
Allowable Subject Matter
Claims 11-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Dale Moyer/Primary Examiner, Art Unit 3664